DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5 and 29  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4 and 29 of copending Application No. 17/095,627(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Co-Pending Application: 17/095,627


1. A method for wireless communications at a first user equipment (UE), 2comprising: 3determining shared resources for communicating over one or more sidelink 4communication links, the shared resources comprising control resources and data resources, 5the control resources and the data resources in a plurality of slots; 6transmitting, to a second UE on a transmission beam over the control resources in a 7first portion of a slot of the plurality of slots, a sidelink request indicating a first set of the 8data resources for reservation; 9monitoring, by the first UE on a receive beam over the control resources in a second 10portion of the slot, for one or more sidelink responses from one or more UEs, the one or more 11sidelink responses comprising one or more positive sidelink responses indicating a first group 12of the data resources as available for reservation, or one or more negative sidelink responses 13indicating a second group of the data resources as unavailable for reservation, or both; and 14determining, based at least in part on the monitoring, whether to transmit a sidelink 15confirmation indicating a reservation of at least a portion of the first set of the data resources 16to the second UE over the control resources in a third portion of the slot.
29. A method for wireless communications at a first user equipment (UE), comprising: determining shared resources for communicating over one or more sidelink communication links, the shared resources comprising control resources and data resources; transmitting, to a second UE on a transmission beam over control resources in a first portion of a slot, a sidelink request to reserve a subset of the data resources; Page 10 of 17Application. No. 17/095,627PATENT Response dated March 28, 2022 Reply to Office Action dated February 18, 2022 monitoring, by the first UE on a receive beam over control resources in a second portion of the slot, for one or more sidelink responses from one or more UEs, the one or more sidelink responses indicating a positive sidelink response to the sidelink request to reserve the subset of the data resources, a negative sidelink response to the sidelink request to reserve the subset of the data resources, or both; and determining, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of the subset of the data resources to the second UE over control resources in a third portion of the slot.
29. An apparatus for wireless communications at a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine shared resources for communicating over one or more sidelink communication links, the shared resources comprising control resources and data resources, the control resources and the data resources in a plurality of slots; transmit, to a second UE on a transmission beam over the control resources in a first portion of a slot of the plurality of slots, a sidelink request indicating a first set of the data resources for reservation; monitor, by the first UE on a receive beam over the control resources in a second portion of the slot, for one or more sidelink responses from one or more UEs, the one or more sidelink responses comprising one or more positive sidelink responses indicating a first group of the data resources as available for reservation, or one or more negative sidelink responses indicating a second group of the data resources as unavailable for reservation, or both; and determine, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of at least a portion of the first set of the data resources to the second UE over the control resources in a third portion of the slot.
1. An apparatus for wireless communications at a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine shared resources for communicating over one or more sidelink communication links, the shared resources comprising control resources and data resources; transmit, to a second UE on a transmission beam over control resources in a first portion of a slot, a sidelink request to reserve a subset of the data resources; monitor, by the first UE on a receive beam over control resources in a second portion of the slot, for one or more sidelink responses from one or more UEs, the one or more sidelink responses indicating a positive sidelink response to the sidelink request to reserve the subset of the data resources, a negative sidelink response to the sidelink request to reserve the subset of the data resources, or both; and determine, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of the subset of the data resources to the second UE over control resources in a third portion of the slot.



4. The method of claim 1, further comprising: receiving, in the second portion of the slot based at least in part on the monitoring, a positive sidelink response from the second UE indicating the first group of the data resources as available for reservation, and a negative sidelink response from a third UE indicating the second group of the data resources as unavailable for reservation, wherein the first group of the data resources at least partially overlaps with the second group of the data resources, and wherein determining whether to transmit the sidelink confirmation is based at least in part on receiving the positive sidelink response and the negative sidelink response; and refraining from transmitting, based at least in part on determining whether to transmit the sidelink confirmation, the sidelink confirmation in the third portion of the slot indicating the reservation of the first set of the data resources.
3. The apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to: receive, based at least in part on the monitoring, a positive sidelink response of the one or more sidelink responses from the second UE; receive, based at least in part on the monitoring, a negative sidelink response of the one or more sidelink responses from a third UE, wherein the positive sidelink response and the negative sidelink response are multiplexed in the control resources in the second portion of the slot; and refrain, based at least in part on receiving the positive sidelink response and the negative sidelink response, from transmitting the sidelink confirmation to the second UE over the control resources in the third portion of the slot.


5. The method of claim 1, further comprising: not receiving, in the second portion of the slot based at least in part on the monitoring, a positive sidelink response from the second UE indicating the first group of the data resources as available for reservation, wherein the first group of the data resources at least partially overlaps with the first set of the data resources, and wherein determining whether to transmit the sidelink confirmation is based at least in part on not receiving the positive sidelink response from the second UE; and refraining from transmitting, based at least in part on determining whether to transmit the sidelink confirmation, the sidelink confirmation in the third portion of the slot indicating the reservation of the first set of the data resources.
4. The apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to: determine, based at least in part on the monitoring, that none of the one or more sidelink responses have been received, wherein determining whether to transmit the sidelink confirmation comprises determining not to transmit the sidelink confirmation based at least in part on determining that none of the one or more sidelink responses have been received; and refrain from transmitting the sidelink confirmation to the second UE over the control resources in the third portion of the slot


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2018/0049143, hereinafter “Gupta”) in view of Park et al. (US 2022/0167315, hereinafter “Park”). 
For claims 1 and 29, Gupta discloses A method for wireless communications (a method of sidelink wireless communication is disclosed; see Gupta par. 0009) at a first user equipment (UE) (A first scheduled entity 204 (e.g., UE1) may transmit an STS to one or more other scheduled entities 204; see Gupta par. 0092 and Fig. 3), comprising: 
determining shared resources for communicating over one or more sidelink communication links , the shared resources comprising control resources and data resources, the control resources and the data resources in a plurality of slots (the sidelink centric slot includes a DL burst 902, which may include a physical downlink control channel (PDCCH). In some aspects, the DL burst 902 may be configured the same as or similar to the DL burst 502 (e.g., PDCCH) described in greater detail above with reference to FIG. 5. Additionally or alternatively, the DL burst 902 may include grant information related to the sidelink signal or sidelink communication. Non-limiting examples of grant information may include generic grant information and link-specific grant information. Link-specific grant information may refer to information that enables a specific sidelink communication to occur between two particular scheduled entities 204 ( e.g., UEs ); see Gupta par. 0101 and Fig. 9); 
transmitting, to a second UE on a transmission beam over the control resources in a first portion of a slot of the plurality of slots, a sidelink request indicating a first set of the data resources for reservation (The sidelink-centric slot 900 may further include a primary request signal such as a direction selection signal (DSS) 904, and a secondary request signal such as a source transmit signal (STS) 906; see Gupta par. 0103; During the DSS 904 portion, the primary device transmits a DSS, and the non-primary device listens for the DSS from a primary device; see Gupta par. 0106 and Fig. 9); 
monitoring, by the first UE on a receive beam over the control resources in a second portion of the slot, for one or more sidelink responses from one or more UEs, the one or more sidelink responses comprising one or more positive sidelink responses indicating a first group of the data resources as available for reservation, or one or more negative sidelink responses indicating a second group of the data resources as unavailable for reservation, or both (If the sidelink channel is available for the requested duration of time, an apparatus identified or addressed by the destination ID in the STS/DSS, which receives the STS/DSS, may communicate a confirmation signal, such as a destination receive signal (DRS), during the DRS 908 portion. The DRS may indicate availability of the sidelink channel for the requested duration of time; see Gupta par. 0107 and Fig. 9); and 
Gupta does not explicitly disclose determining, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of at least a portion of the first set of the data resources to the second UE over the control resources in a third portion of the slot. Park discloses determining, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of at least a portion of the first set of the data resources to the second UE over the control resources in a third portion of the slot (as shown in FIG. 20, the first wireless device (e.g., mode2 operation; or model operation with configured grant resources) may determine, ( e.g., for transmission to the second wireless device) based on the gap request information of the second wireless device, sidelink radio resources from a plurality of resource pools, a resource pool, and/or configured grant resources for sidelink communication. The determining the sidelink radio resources may comprise determining at least one of: one or more resource segments (e.g., comprising combination of at least one of: resource block; slot, mini slot, symbol, subframe, time duration, time occasion; and/or subcarrier, carrier, bandwidth part, bandwidth segment in a frequency) in time/frequency domain; one or more resource pool (e.g., configured for V2X/device-to-device/sidelink communication, model/model operation, etc.); see Park par. 0278, 0285 and Fig. 20). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Gupta's invention to avoid transmitting packets when a receiver wireless device transmits/receives signal to/from another network node, by selecting packet transmission resources that may not overlap with radio resources indicated in a resource coordination information from the receiver wireless device (see Park par. 0232).
Specifically for clam 29, Gupta discloses An apparatus for wireless communications at a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (see Gupta claim 11 in page 18).  
For claims 16 and 30, Gupta discloses A method for wireless communications (a method of sidelink wireless communication is disclosed; see Gupta par. 0009) at a first user equipment (UE) (A first scheduled entity 204 (e.g., UE1) may transmit an STS to one or more other scheduled entities 204; see Gupta par. 0092 and Fig. 3), comprising: 
determining shared resources for communicating over one or more sidelink communication links, the shared resources comprising control resources and data resources, the control resources and the data resources in a plurality of slots (the sidelink centric slot includes a DL burst 902, which may include a physical downlink control channel (PDCCH). In some aspects, the DL burst 902 may be configured the same as or similar to the DL burst 502 (e.g., PDCCH) described in greater detail above with reference to FIG. 5. Additionally or alternatively, the DL burst 902 may include grant information related to the sidelink signal or sidelink communication. Non-limiting examples of grant information may include generic grant information and link-specific grant information. Link-specific grant information may refer to information that enables a specific sidelink communication to occur between two particular scheduled entities 204 ( e.g., UEs ); see Gupta par. 0101 and Fig. 9); 
monitoring, on a receive beam over the control resources in a first portion of a slot of the plurality of slots, for a sidelink request from a second UE indicating a first set of the data resources for reservation (If the sidelink channel is available for the requested duration of time, an apparatus identified or addressed by the destination ID in the STS/DSS, which receives the STS/DSS, may communicate a confirmation signal, such as a destination receive signal (DRS), during the DRS 908 portion. The DRS may indicate availability of the sidelink channel for the requested duration of time; see Gupta par. 0107 and Fig. 9); 
receiving, in the first portion of the slot based at least in part on the monitoring, the sidelink request from the second UE, the sidelink request indicating that a third UE is a target UE of the sidelink request (The sidelink-centric slot 900 may further include a primary request signal such as a direction selection signal (DSS) 904, and a secondary request signal such as a source transmit signal (STS) 906; see Gupta par. 0103; During the DSS 904 portion, the primary device transmits a DSS, and the non-primary device listens for the DSS from a primary device; see Gupta par. 0106 and Fig. 9); and 
Gupta does not explicitly disclose determining, based at least in part on receiving the sidelink request, whether to transmit a sidelink response to the second UE on a transmission beam over the control resources in a second portion of the slot, the sidelink response comprising a positive sidelink response indicating a first group of the data resources as available for reservation, or a negative sidelink response indicating a second group of the data resources as unavailable for reservation, or both. Park discloses determining, based at least in part on receiving the sidelink request, whether to transmit a sidelink response to the second UE on a transmission beam over the control resources in a second portion of the slot (as shown in FIG. 20, the first wireless device (e.g., mode2 operation; or model operation with configured grant resources) may determine, ( e.g., for transmission to the second wireless device) based on the gap request information of the second wireless device, sidelink radio resources from a plurality of resource pools, a resource pool, and/or configured grant resources for sidelink communication. The determining the sidelink radio resources may comprise determining at least one of: one or more resource segments (e.g., comprising combination of at least one of: resource block; slot, mini slot, symbol, subframe, time duration, time occasion; and/or subcarrier, carrier, bandwidth part, bandwidth segment in a frequency) in time/frequency domain; one or more resource pool (e.g., configured for V2X/device-to-device/sidelink communication, model/model operation, etc.); see Park par. 0278, 0285 and Fig. 20), the sidelink response comprising a positive sidelink response indicating a first group of the data resources as available for reservation, or a negative sidelink response indicating a second group of the data resources as unavailable for reservation, or both (The UE may transmit the HARQ acknowledgements after receiving a DL-SCH transport block… The UE may transmit an SR indicating that uplink data is available for transmission to the base station. The UE may transmit a UCI (e.g., HARQ acknowledgements (HARQ-ACK), CSI report, SR, and the like) via a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH). The UE may transmit the uplink control signaling via a PUCCH using one of several PUCCH formats. There may be five PUCCH formats and the UE may determine a PUCCH format based on a size of the UCI (e.g., a number of uplink symbols of UCI transmission and a number of UCI bits). PUCCH format O may have a length of one or two OFDM symbols and may include two or fewer bits. The UE may transmit UCI in a PUCCH resource using PUCCH format O if the transmission is over one or two symbols and the number of HARQ-ACK information bits with positive or negative SR (HARQ-ACK/SR bits) is one or two; see Park par. 0212-0213). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Park's arrangement in Gupta's invention to avoid transmitting packets when a receiver wireless device transmits/receives signal to/from another network node, by selecting packet transmission resources that may not overlap with radio resources indicated in a resource coordination information from the receiver wireless device (see Park par. 0232).
Specifically for claim 30, Gupta discloses An apparatus for wireless communications at a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (see Gupta claim 11 in page 18).
Allowable Subject Matter
Claims 2-15, 17-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the double patenting rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415